                            CHRISTOPHER J. BOWES, ESQ.
                                  54 Cobblestone Drive
                                   Shoreham, NY 11786
                                       Tel. (212) 979-7575
                                       Fax (631) 929-1700
               12/20/2019               cjbowes@gmail.com
                                                                   December 20, 2019
Via ECF
Hon Barbara C. Moses
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                           Re:     Castorina v. Saul
                                                                     19 Civ. 991 (AJN)(BCM)
Dear Judge Moses:

        As the attorney for the above plaintiff, I write to request a one-day extension of time to
serve and file plaintiff’s Motion for Judgment on the Pleadings. This is plaintiff’s fourth request
for an extension.

       I am very sorry to bother the Court with repeated requests for extensions of time. I have
a backlog of work over the past week since my father’s funeral last week and was a bit over
ambitious about completing these papers by yesterday. With the kind consent of opposing
counsel, AUSA Susan D. Baird, I respectfully request that the briefing schedule be revised as
follows:

       December 20, 2019      Plaintiff’s Motion for Judgment on the Pleadings
       March 1, 2020          Defendant’s Motion for Judgment on the Pleadings
       March 10, 2020         Plaintiff’s Reply
       March 31, 2020         Defendant’s Reply

        Thank you for Your Honor's attention to this matter.

                                                             Respectfully submitted,

                                                             /s/ Christopher J. Bowes
                                                             Christopher J. Bowes, Esq

. cc: AUSA Susan D. Baird

                                                  Application GRANTED. SO ORDERED.


                                                  _____________________________
                                                  Barbara Moses, U.S.M.J.
                                                  December 20, 2019
